Citation Nr: 0412742	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial allowance and/or a plot or 
interment allowance.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran is reported to have had active military service 
from January 25, 1977 to February 14, 1977.  His dates of 
service have not been verified.  The veteran died on January 
[redacted], 2003.  The appellant is the daughter of the veteran.  She 
seeks reimbursement for the veteran's burial expenses.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 determination from the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the appellant's claim.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to payment of VA burial benefits has been 
obtained, and VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to that claim 
and the evidence necessary to substantiate the claim.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran died in January 2003, due to massive blood 
loss due to an esophageal rupture.

4.  At the time of his death, the veteran was not receiving 
pension or compensation benefits.

5.  There was no claim or claims for compensation or pension 
pending at the time of death that would have resulted in an 
award of compensation or pension.

6.  The veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under 
contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment or care.

7.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a state or national cemetery.


CONCLUSION OF LAW

The requirements for entitlement to a nonservice-connected 
burial allowance and/or a plot or interment allowance are not 
met.  38 U.S.C.A. §§ 2302, 2303, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.1600, 3.1601, 3.1604, 
3.1605 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks the payment of VA burial benefits for the 
burial of the veteran.  The appellant states that she should 
qualify for such payments because the veteran would have died 
in a VA hospital had a bed been available, and that she 
should thus qualify for such benefits.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.


Preliminary Matter: Duties to Notify & to Assist

As a preliminary matter, the Board notes that there has been 
a significant change in the law prior to the initiation of 
this appeal with the enactment of the "Veterans Claims 
Assistance Act of 2000" (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law redefines the obligations of VA with respect to the 
duty to assist, and also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has issued 
regulations implementing the VCAA.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The Board finds that the record reflects the appellant has 
been fully informed of the requirements for establishing 
entitlement to nonservice-connected burial benefits.  The May 
2003 statement of the case provided the appellant with 
adequate notice of what the law requires to award entitlement 
to nonservice-connected burial benefits.  In a May 2003 RO 
letter, the appellant was further provided adequate notice 
that VA would help her secure evidence in support of her 
claim if she identified that evidence.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO provided such notice in the May 2003 letter.  She was 
also asked to identify any additional evidence that would 
support her claim.   See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

Finally, the above noted documents provided the appellant 
with the reasons why the RO concluded that the evidence of 
record was insufficient to award burial benefits, as well as 
notified her that she could submit additional evidence in 
support of her claim.  Thus, the appellant has been provided 
with notice of what VA was doing to develop the claim at that 
time, notice of what she could do to further support her 
claim, and notice of how her claim remained deficient.  

The Board notes that the appellant was not provided specific 
notice of the provisions of the VCAA prior to the initial 
unfavorable RO decision.  Id.  The Board finds that the 
appellant has not been prejudiced thereby as she has been 
fully informed of the provisions of the VCAA as relevant to 
her claim.  She has also been afforded the opportunity to 
identify relevant evidence.  VA has also taken all 
appropriate action to develop this claim.  The appellant has 
not identified additional evidence.  The Board concludes that 
there is no prejudice to her claim and that the Board may now 
proceed to a decision.  

The appellant has clearly set forth her position supporting 
her claim.  There is no indication that she would have 
presented other evidence or argument had she been apprised of 
the specifics of the VCAA at any time.  Id.  The essential 
characteristic of this case is that it is the law and not the 
evidence that is dispositive.  Basically, there would be no 
possible benefit to further developing this case for the 
accumulation of additional evidence because no type nor 
amount of evidence would benefit the appellant.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  


Criteria

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2003).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1)  At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2)  The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3)  The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b); 
see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1)  The deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2)  The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3)  The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and




(4)  The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States.  
38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600(f) (2003).


Factual Background and Analysis

The appellant submitted her application for burial benefits 
in February 2003.  She specified that she was not claiming 
that the cause of death was service connected.

In March 2003 the RO notified the appellant that her claim 
for burial benefits and a plot or interment had been denied.  
She appealed, indicating in her statements that she should be 
entitled to burial benefits by virtue of the fact that the 
veteran would have been in a VA hospital at the time of his 
death if a bed had been available.  She argued that he was on 
a waiting list for admittance.

After a careful review of the evidence in this case, the 
Board concludes that the requirements for a burial allowance 
have not been satisfied.

In this case, the death certificate listed the cause of death 
as massive blood loss due to an esophageal rupture.  At the 
time of his death, the veteran was an inpatient at the 
University of Louisville Health Center.

Thus, at the time of his death, the veteran was not receiving 
treatment under the authority of VA, and was not hospitalized 
or traveling under VA authority.  Further, the veteran died 
at a private facility and nothing in the record suggests that 
the facility was under contract with VA.  38 C.F.R. §§ 
3.1600(c), 3.1605.




The veteran was not in receipt of pension benefits at the 
time of his death, nor would he have been in receipt of such 
benefits.  Therefore, pension benefits were not being paid at 
the time of the veteran's death.  38 C.F.R. § 3.1600(b)(1).  
In addition, there was no claim or claims for pension pending 
at the time of death.  38 C.F.R. § 3.1600(b)(2).

Neither during the veteran's lifetime nor at the time of his 
death was service connection for any disability in effect.  
Thus, compensation was not being received for any disability 
at the time of the veteran's death.  38 C.F.R. § 
3.1600(b)(1).

In addition, there was no claim or claims pending at the time 
of death that would have resulted in an award of service 
connection.  38 C.F.R. § 3.1600(b)(2).

The appellant did not indicate on her February 2003 
application for burial benefits, and there is no other 
indication in the record, that the veteran's body is held by 
a State or political subdivision of a State, that there is no 
next of kin or other person claiming the body, and that there 
are not sufficient available resources to cover burial and 
funeral expenses.  To the contrary, in her February 2003 
application for burial benefits, she specified that the 
veteran was not buried in a cemetery owned by a state or the 
federal government.  Therefore, a burial allowance is also 
not warranted under 38 C.F.R. § 3.1600(b)(3).

For reasons similar to those set out above, the appellant is 
also not entitled to a plot or interment allowance.  The 
requirements for eligibility for a burial allowance have not 
been met, and the veteran was not buried in a state or 
national cemetery.  As noted above, the appellant specified 
in her February 2003 application for burial benefits that the 
veteran was not buried at a state owned cemetery.  38 C.F.R. 
§§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).



Finally, there is no indication, nor has it been alleged that 
the veteran was discharged from service for a disability 
incurred or aggravated in the line of duty.  38 C.F.R. 38 
C.F.R. § 3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the fact that the veteran 
would have died in a VA facility if it had not been so 
crowded; unfortunately, the Board has no authority to act 
outside the constraints of the statutory and regulatory 
criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that in a case where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v 
.Brown, 6 Vet. App. 426 (1994).

Finally, the Board must point out that the appellant has not 
actually maintained in her arguments that entitlement exists 
under the governing law and regulations.  Rather the central 
thrust of her arguments is that the governing law and 
regulations should afford entitlement in light of the fact 
that the veteran would have died in a VA facility if a bed 
had been found for him.  Her dispute is therefore not with 
the decision of the adjudicators at the RO, but with the law 
and regulations themselves.  The Board, however, is bound by 
statute to follow the existing law and regulations and has no 
power to alter them.  38 U.S.C.A. § 7104(c) (West 2002).



ORDER

Entitlement to a nonservice-connected burial allowance and/or 
a plot or interment allowance is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



